Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22032 Name of Fund: BlackRock International Growth and Income Trust (BGY) Fund Address: 100 Bellevue Parkway, Wilmington, DE 19809 Name and address of agent for service: Donald C. Burke, Chief Executive Officer, BlackRock International Growth and Income Trust, 800 Scudders Mill Road, Plainsboro, NJ, 08536. Mailing address: P.O. Box 9011, Princeton, NJ, 08543-9011 Registrants telephone number, including area code: (800) 882-0052, Option 4 Date of fiscal year end: 10/31/2008 Date of reporting period: 05/01/2008  07/31/2008 Item 1  Schedule of Investments Schedule of Investments July 31, 2008 (Unaudited) BlackRock International Growth and Income Trust (BGY) (Percentages shown are based on Net Assets) Shares Common Stocks Value Australia3.0% BHP Billiton Ltd. (ADR)(a) $ OZ Minerals Ltd. Santos Ltd. Sims Group Ltd. Belgium1.5% Belgacom S.A. Compagnie Maritime Belge S.A. KBC Groep N.V. Brazil3.7% Aracruz Celulose S.A. (ADR)(a) Bovespa Holding S.A. Cia Energetica de Minas Gerais (ADR)(a) Petroleo Brasileiro S.A. (ADR)(a) Unibanco - Uniao de Bancos Brasileiros S.A. (GDR) Canada9.7% Barrick Gold Corp.(a) Bombardier, Inc., Class B Canadian National Railway Co. Canadian Natural Resources Ltd. EnCana Corp.(a) Fording Canadian Coal Trust(a) Goldcorp, Inc. Husky Energy, Inc.(a) Kinross Gold Corp. Potash Corp. of Saskatchewan Shoppers Drug Mart Corp. Suncor Energy, Inc. TELUS Corp. Toronto-Dominion Bank Chile0.8% Banco Santander-Chile (ADR)(a) Denmark0.2% TrygVesta AS Finland0.6% Wartsila Oyj, B Shares France5.6% Alstom S.A. AXA S.A. BNP Paribas Cap Gemini S.A. Casino Guichard Perrachon S.A. France Telecom S.A. Societe Generale Total S.A. Vivendi Germany7.2% Adidas AG BASF AG DaimlerChrysler AG Deutsche Post AG(a) E.ON AG Hannover Rueckversicherung AG Linde AG RWE AG SAP AG ThyssenKrupp AG Greece0.7% OPAP S.A. Hong Kong3.6% China Mobile Ltd. Esprit Holdings Ltd. Shares Common Stocks Value Hong Kong(contd) Kerry Properties Ltd. $ New World Development Co. Ltd. Sun Hung Kai Properties Ltd. Yue Yuen Industrial Holdings Ltd. Indonesia0.3% Telekomunikasi Indonesia Tbk PT (ADR) Israel0.8% Cellcom Israel Ltd. Italy1.9% Assicurazioni Generali S.p.A. Enel S.p.A. Intesa Sanpaolo S.p.A. Japan11.1% Bank of Yokohama Ltd. (The) Canon, Inc. Daito Trust Construction Co. Ltd. Fanuc Ltd. Honda Motor Co. Ltd. ITOCHU Corp. Japan Real Estate Investment Corp. (REIT) Japan Tobacco, Inc. Komatsu Ltd. Konica Minolta Holdings, Inc. Mizuho Financial Group, Inc. Nintendo Co. Ltd. Shizuoka Bank Ltd. (The) Sumitomo Corp. Toyo Suisan Kaisha Ltd. Luxembourg2.7% ArcelorMittal Oriflame Cosmetics S.A. SES S.A. Tenaris S.A. (ADR) Malaysia1.1% IOI Corp. Bhd Sime Darby Bhd Telekom Malaysia Bhd TM Intl. Bhd(b) Mexico0.8% Fomento Economico Mexicano SAB de CV Fomento Economico Mexicano SAB de CV (ADR)(a) Netherlands0.5% Heineken N.V. Koninklijke Ahold N.V.(a) Norway2.7% DnB NOR ASA Fred Olsen Energy ASA Orkla ASA StatoilHydro ASA Yara Intl. ASA Philippines0.8% Philippine Long Distance Telephone Co. (ADR) (a) Russia1.6% Gazprom OAO (ADR) NovaTek OAO (GDR) 1 Schedule of Investments July 31, 2008 (Unaudited) (continued) BlackRock International Growth and Income Trust (BGY) (Percentages shown are based on Net Assets) Shares Common Stocks Value Russia (contd) Tatneft (GDR)(a) $ 9,786,550 Singapore4.2% CapitaLand Ltd. Singapore Airlines Ltd. Singapore Technologies Engineering Ltd. Singapore Telecommunications Ltd. United Overseas Bank Ltd. South Africa1.0% Sasol Ltd. (ADR) South Korea0.5% Samsung Electronics Co. Ltd. Spain1.1% Banco Bilbao Vizcaya Argentaria S.A. Banco Popular Espanol S.A. Banco Santander S.A. Sweden1.1% Nordea Bank AB SSAB Svenskt Stal AB, Series A TeliaSonera AB Switzerland5.8% ACE Ltd. Alcon, Inc. Compagnie Financiere Richemont S.A. Nestle S.A. Novartis AG Swiss Life Holding AG(b) Syngenta AG UBS AG(b) Zurich Financial Services AG Taiwan3.0% Nan Ya Plastics Corp. Taiwan Mobile Co. Ltd. Taiwan Semiconductor Manufacturing Co. Ltd. (ADR) Via Technologies, Inc.(b) Turkey0.5% Turkcell Iletisim Hizmet AS (ADR)(a) United Kingdom15.5% Arriva Plc(a) Aviva Plc Barclays Plc BP Plc BP Plc (ADR) British American Tobacco Plc British Energy Group Plc De La Rue Plc(a) Firstgroup Plc HSBC Holdings Plc Imperial Tobacco Group Plc(b) Intercontinental Hotels Group Plc Intl. Power Plc(a) Meggitt Plc National Express Group Plc(a) Northumbrian Water Group Plc(a) Prudential Plc Rio Tinto Plc (ADR) Royal Bank of Scotland Group Plc(b) Royal Dutch Shell Plc, Class B Smiths Group Plc Standard Chartered Plc Shares Common Stocks Value United Kingdom (contd) Standard Life Plc $ 4,329,072 United Business Media Ltd. Vodafone Group Plc Willis Group Holdings Ltd.(a) Total Common Stocks (Cost$1,894,511,340)93.6% Short-Term Securities Money Market Fund6.5% Fidelity Institutional Money Market Prime Portfolio, 2.45%(c) Total Short-Term Securities (Cost$114,397,326)6.5% Contracts Options Purchased Outstanding Call Options Purchased0.0% Barrick Gold Corp., strike price $40.24, expires 08/15/08 BHP Billiton Ltd. (ADR), strike price $95, expires 08/18/08 Bovespa Holding S.p.A., strike price $26, expires 08/29/08 Goldcorp, Inc., strike price 40 CAD, expires 08/16/08 Kinross Gold Corp., strike price 20 CAD, expires 08/18/08 Sasol Ltd. (ADR), strike price $61, expires 08/22/08 Total Outstanding Options Purchased (Cost$1,838,575)0.0% Total Investments Before Outstanding Options Written (Cost$2,010,747,241*)100.1% Options Written Outstanding Call Options
